EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks and Amendment to Claims filed on 5/19/2021, no claims were/remain cancelled; claims 1, and 12 were amended; no new claims were added. As a result, claims 1-20 are pending, of which claims 1, 12, and 18 are in independent form.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claims 1-20:
On page 10 of Remarks filed on 5/19/2021, applicant argues that “Sambandam describes trivial analysis of web page content, and not what is completed, or not completed, by a browser based on a created URL; and particularly the required identification of at least one web data fragment based on the data transmitted with the request at the address of the second URL to the server, or identification of at least one unknown attribute of the at least one web data fragment based on at least one known attribute of the identified at least one web data fragment and the second URL. Therefore, the proposed combination of Wei, Lepeska, and Sambandam fail to disclose all of the limitations of claim 1.” 
The examiner finds applicant’s argument persuasive.
Prior arts of record (Wei et al. (US 2014/0281918 A1), Lepeska et al (US 2018/0357326 A1), Sambandam et al. (US 2016/0182563 A1), Chebakov et al. (US Lepeska discloses “prefetching dynamic URLs by 1) receiving bread-crumb information from a first client device, the bread-crumb information comprising a dynamic URL, a dynamically-generated value, and an indication of a method of generating the dynamically-generated value, 2) determining a template for the dynamic URL based on the dynamically-generated value and the method of generating the dynamically-generated value, 3) receiving a request for a hint for the URL, 3) and in response to receiving the request for the hint from a second client device, transmitting the template for the dynamic URL to the second client device”, Wei discloses “intercepting a request from the client for a first web page of the server, the first fragment of the first web page being generated based on a first configuration pre-determined for the first web page by the intermediary responsive to the request, such that the first fragment comprising object specified by the first configuration and object not in the prior copy of the first web page, the first fragment being transmitted to the client for rendering by the intermediary prior to receiving a response from the server to the request”,  Sambrandam discloses “a web browser to receive a web page having active content in response to transmitting a request for content, the active content including a signature and a set of attributes associated with a web domain where the web browser can interpret the signature and the set of attributes as formatted in the active content and, validation of the signature and the set of attributes can be in a secure mode through a secure enclave module”, Chebakov discloses “launching a web browser in a safe mode by 1) intercepting a request from the web browser to access data from a server, 2) determining whether the browser is required to operate in a safe mode when displaying data from the server, 3) when the browser is required to operate 
As to claims 1, 12, and 18, prior arts of record and further search does not teach or suggest the following limitation - “a security engine configured to identify at least one unknown attribute of the at least one web data fragment based on at least one known attribute of the identified at least one web data fragment and the second URL” in claim 1, “identifying at least one unknown attribute of the at least one web data fragment based on at least one known attribute of the identified at least one web data fragment and the second URL” in claim 12, and “transmitting a request to the networked server, the request including a unique second URL based on the initial URL specified by the security engine and at least one cookie file, the at least one cookie file including at least one unknown attribute; receiving the at least one unknown attribute from the security engine, the at least one unknown attribute being defined by the security engine” in claim 18, in view of all other limitations of the independent claims 1, 12, and 18, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE K SONG/Examiner, Art Unit 2497